Citation Nr: 1504706	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for residuals of prostate cancer from November 1, 2007 to August 31, 2009 and in excess of 60 percent as of June 1, 2013.

2.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1966 to November 1968.  This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Honolulu, Hawaii RO certified this case to the Board on appeal. 

The December 2007 rating decision granted service connection for residuals of prostate cancer with an evaluation of 100 percent effective April 11, 2007 and an evaluation of 40 percent from November 1, 2007.  The RO also awarded special monthly compensation based on loss of use of a creative organ, effective April 24, 2007.  During the pendency of the appeal, in a rating decision in March 2010, the RO increased the rating for residuals of prostate cancer with erectile dysfunction to 100 percent effective August 31, 2009.  In March 2013, the RO issued a decision decreasing the rating for residuals of prostate cancer with erectile dysfunction from 100 to 60 percent effective June 1, 2013.  The Veteran continued his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In April 2014, the RO issued a decision correcting the effective date for the grant of service connection for prostate cancer with erectile dysfunction and the effective date of entitlement to special monthly compensation based on loss of use of a creative organ to April 27, 2007, the date of receipt of the initial claim.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's most predominant prostate cancer residual from November 1, 2007 to August 31, 2009, has been that of voiding dysfunction, requiring a change in absorbent materials no more than two to four times per day.

2.  In a March 2010 rating decision, the RO assigned a 100 percent for prostate cancer, effective August 31, 2009.

3.  In a June 2012 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected prostate cancer from 100 percent to 60 percent.  After the proposed reduction, the Veteran was given 60 days to present additional evidence and was notified at his address of record; the Veteran did not do so nor request a hearing.

4.  In a March 2013 rating decision, the RO assigned a 60 percent rating for voiding dysfunction residuals, effective June 1, 2013.

5.  Voiding dysfunction has been the Veteran's most predominant cancer residual since June 1, 2013, requiring a change in absorbent materials more than four times a day.

6.  For the entire appeal period, the Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 percent for prostate cancer residuals for the period of November 1, 2007 to August 31, 2009 and in excess of 60 percent for the period on or after June 1, 2013, have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 4.1-4.14, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2.  The criteria for the assignment of an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, .4.1-4.14, 4.21, 4.115b, Diagnostic Code 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by letters sent to the Veteran dated in August 2007 and July 2009.  The August 2007 letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in December 2007.  An additional letter dated in July 2009 was sent the Veteran repeating the information about disability ratings and effective dates.  The claims were readjudicated in a June 2014 supplemental statement of the case.  Accordingly, the duty to notify has been satisfied.

Moreover, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for residuals of prostate cancer.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

Finally, as to the issue of the discontinuance of the 100 percent rating by the March 2013 rating decision, a July 2012 pre-reduction notice letter, which accompanied the rating decision proposing to decrease the 100 percent rating for prostate cancer, provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing in order to provide testimony on this matter.  He was further notified that, if he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate notice for the discontinuance of the 100 percent initial rating for prostate cancer.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in December 2009, August 2010, and February 2012 in connection with the claims on appeal.  The Board finds that these VA examinations are adequate for rating purposes as they fully address the rating criteria and evidence of record that are relevant for rating his service-connected prostate cancer manifestations, in particular his voiding dysfunction and erectile dysfunction.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service connected prostate cancer residuals since he was last examined in February 2012.  The record does not reflect an allegation or evidence revealing any worsening of the prostate cancer residuals since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 28 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian populations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of "staged" ratings, finding that, in cases where a veteran disagreed with an initially assigned disability evaluation, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles sound in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who as knowledge of the facts or circumstances and conveys matters that can be observed by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1984).

The Veteran's residuals of prostate cancer have been rated under Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528. 

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  The maximum rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A higher rating may not be awarded for prostate cancer residuals unless there is evidence of significant renal dysfunction.  38 C.F.R. § 4.115a.

When rating for urinary frequency, the maximum rating is 40 percent; as such, these provisions need not be considered as it does not provide for an evaluation higher than 40 or 60 percent.  Likewise, provisions for rating for obstructed voiding and urinary tract infections need not be considered herein as the maximum evaluation is 30 percent; thus these codes do not permit for a higher evaluation than 40 or 60 percent.  38 C.F.R. § 4.115a.  

Renal dysfunction will be rated as 30 percent disabling with albumin constant or recurring with hyaline and granular casts or red blood cells, or, with transient or slight edema or hypertension at least 10 percent under Diagnostic Code 7101; with constant albuminuria with some edema, or with definite decrease in kidney function, or with hypertension at least 40 percent disabling under Diagnostic Code 7101, a 60 percent evaluation will be warranted; with persistent edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, an 80 percent evaluation is warranted; requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria, or, BUN more than 80 mg%, or creatinine more than 8 mg%, or, markedly decreased function of kidney or other organ systems, especially cardiovascular, a 100 percent evaluation is warranted.  38 C.F.R. § 4.111a. 

Under Diagnostic Code 7522, a 20 percent rating is warranted for physical deformity of the penis with loss of erectile power.  38 C.F.R. § 4.111b.  No other evaluation is provided for under this diagnostic code.  Specifically, the VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned:  (1) the deformity must be evident and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section 1, Topic 34, Block a (August 3, 2009).  

III.  Background

In this case, a July 3, 2006 VA treatment record noted that the Veteran wanted to be seen by a VA urologist after receiving a private diagnosis of prostate cancer.  A January 17, 2007 private laboratory report from Urology Associates of Central California documented the Veteran's prostate-specific antigen (PSA) as 6.02 ng/mL.  A VA treatment record from March 6, 2007 listed the Veteran's problems as including prostate cancer and being hypertensive.  On March 22, 2007, elevated PSA and male erectile disorder due to a general medical condition were added to the list.

An April 16, 2007 preoperative history and physical conducted by Saint Agnes Medical Center stated that the Veteran underwent a transrectal ulatrasound-guided biopsy.  The Veteran complained of nocturia or painful urination 3 times per day and daytime urinary frequency every 2 to 3 hours.  He also reported occasional incontinence.  The Veteran denied dysuria or any gross blood.  The record noted that the Veteran had erectile dysfunction that he treated with medication.  

Laboratory testing from the Saint Agnes Medical Center revealed that the Veteran had normal values for BUN and creatinine on April 18, 2007.  On April 27, 2007, the Veteran underwent a robotic-assisted laparoscopic radical prostatectomy with bilateral pelvic lymph node dissection.  An operation report from the Community Regional Medical Center gave the Veteran a postoperative diagnosis of prostate cancer.  In an April 29, 2007 surgical pathology consultation, the final diagnosis from the radical prostatectomy included adenocarcinoma.  The Gleason's score was 6 out of 10.  The right and left seminal vesicles were negative for malignancy.  The tumor occupied approximately 25 percent of the prostatic parenchyma on the right and left sides near the posterior portion of the prostate.  He was noted to have T2c prostate cancer.

In a May 2007 letter from Dr. M, the doctor stated that the Veteran was doing very well two weeks after his robotic assisted laparoscopic radical prostatectomy.  The doctor noted that the Veteran's pathology showed extensive cancer posteriorly extending close to the surgical margins.  The Veteran's urine control was described to be improving.  Three months after his surgery, the doctor stated in an August 2007 letter that the Veteran's PSA's remained at 0.  The doctor noted that the Veteran reported continuously improving urine control symptoms.  The Veteran used 1 to 2 pads a day.  He was not able to achieve a good spontaneous erection and his erectile function was described as unsatisfactory.  The doctor opined that both the Veteran's urine control and erectile function would continue to improve as time passed.

An August 26, 2009 VA urology consult documented the Veteran as complaining of urinary incontinence and impotence.  The record noted that in December 2008, the Veteran's PSA was 0.8.  In an addendum dated August 31, 2009, the Veteran's PSA was recorded as increasing from 0.1 to 1.  He was described as a candidate for external radiation.  Upon review of the Veteran's systems, a September 22, 2009 VA radiation oncology attending note stated that no dysuria, nocturia, or hematuria was present.  His extremities did not display edema.  The note summarized that the Veteran's PSA was 0.1 three months after his 2007 surgery and that his levels had been steadily climbing since then.  The note explained that his PSA was 0.3 in April 2008, 0.8 in December 2008, and 1.0 in August 2009.   The Veteran was also noted to have developed stress urinary incontinence and impotence after his surgery.  He was able to achieve some erection with a vacuum pump.

A December 2009 VA examination noted that after the Veteran was diagnosed with prostate cancer, the Veteran's CT scan showed no evidence of cancer and his bone scan was negative for metastatic disease.  The report noted that after the Veteran displayed signs of a recurrence of prostate cancer at VA, he received eight weeks of radiation treatments lasting from October 5, 2009 to December 1, 2009.  The Veteran's symptoms following the radiation treatment included urinary frequency and urgency as well as nocturia 3 times a night.  The Veteran was noted to use 3 to 5 pads a day.  The examiner noted that despite using medications, the Veteran was unable to have intercourse and used a vacuum pump device.  The Veteran was noted to be taking medication for hypertension.  On physical examination, there was no evidence of genitourinary active disease.  The Veteran's laboratories back to December 11, 2009 had a normal urinalysis.  In addition, his BUN and creatinine were normal.

Included among the listed diagnoses was adenocarcinoma of the prostate status post laparoscopic robotic assist prostatectomy. The examiner stated that he was awaiting results of the Veteran's status post prostate cancer recurrence and completion of his radiation therapy.  The examiner described the Veteran as being in an active state of cancer recurrence.  The Veteran was also diagnosed with urinary dysfunction secondary to prostate cancer and erectile dysfunction that predated his prostate cancer.  The examiner commented that the Veteran did not have renal dysfunction, lethargy, weakness, anorexia, weight loss, or weight gain.  In addition, the examiner described the Veteran as having a reduced urinary stream, and incontinence of urine.  The examiner noted that his only hospitalizations were for prostate cancer surgery. 

On January 26, 2010, the Veteran was seen at VA for a follow-up visit after the completion of his radiation therapy on December 1, 2009.  The Veteran was still experiencing urinary frequency and mild rectal discomfort with bowel movement. However, these symptoms had improved over the past month.  He was described as having a nice PSA response to radiation therapy. 

During his August 2010 VA examination, the examiner noted that after receiving radiation treatments, the Veteran experienced radiation proctitis as a complication. Though he experienced rectal urgency, diarrhea, and some bloody stools, these symptoms had significantly decreased.  The Veteran's current symptoms included an inability to hold his bowels and the need for rapid evacuation when defecating. The Veteran reported that he experienced nocturia 3 to 5 times a night and needed to change a pad 3 to 5 times a day.  The examiner stated that the Veteran's erectile dysfunction was still present and that he received minimal benefit from medications and a vacuum tube device.  The Veteran was noted to have small, well healed scars on his abdomen and umbilicus from the 2007 surgery that were described as completely asymptomatic and somewhat difficult to find.  The examiner noted that the Veteran experienced moderate pelvic pain, but attributed the majority of this problem to an inguinal hernia surgery the Veteran received in 2008.  The examiner noted that the Veteran maintained his employment as a tax accountant.

After reviewing the Veteran's most recent blood count from October 17, 2009, the examiner summarized the results as normal.  He specifically noted that the serum glucose, BUN, and creatinine all had normal values.  The examiner commented that the Veteran did not have renal dysfunction, lethargy, weakness, anorexia, or weight loss.  He also stated that the Veteran had not experienced urinary tract infections, bladder stones, nephritis, or hospitalizations after his prostate cancer surgery.
His December 11, 2009 urinalysis was normal and his recent PSA value from July 1, 2010 was undetectable at less than 0.1 ng/mL.  The examiner noted that the Veteran's recurrence of prostate cancer meant that he was not considered cured at the time of the examination.

In a February 2012 VA examination, the examiner noted that the Veteran's cancer was in remission.  The examiner indicated that the Veteran's treatment was completed and he was currently in watchful waiting status.  The Veteran was noted to have a voiding dysfunction causing urine leakage and requiring the use of absorbent material that needed to be changed more than 4 times a day.  His daytime voiding interval was documented as between 1 and 2 hours and he experienced nighttime awakening to void 3 to 4 times a night.  He did not require the use of an appliance.  In addition, he did not experience symptoms of obstructed voiding, such as hesitancy, slow or weak stream, or decreased force of stream.  The examiner additionally noted that the Veteran had no history or recurrent symptoms of urinary tract or kidney infections.  The examiner also determined that the Veteran still had erectile dysfunction that was as likely as not attributable to prostate cancer.  Both with and without medication, the Veteran was unable to achieve an erection sufficient for penetration and ejaculation.  He also had retrograde ejaculation that could be attributable to prostate cancer.  

The Veteran's residuals of prostate cancer included fatigue, easy fatigability, and frequent bowel movements.  The examiner noted that the prostate cancer did impact the Veteran's ability to work as he experienced fatigue after the radiation therapy that prevented him from being able to work for full days.

IV.  Analysis

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.44 (2014).  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the RO's action was not a "rating reduction" per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).

In the present case, Diagnostic Code 7528 contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344 (2014), regarding rating reductions and terminations of 100 percent ratings, are not applicable in this case.  In other words, this matter is essentially a staged rating case, but it is not a formal reduction case due to the clear temporal element in of Diagnostic Code 7528.  In short, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 7528.

If a Veteran is receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) was not required.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  38 C.F.R. § 3.105(e) notice is warranted only where there is a reduction in compensation payments currently being made.  Tatum, 24 Vet. App. at 145.  The provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  In the Tatum case, a single rating decision on appeal assigned staged 100 percent and 10 percent ratings for prostate cancer residuals under Diagnostic Code 7528, such that there never was any reduction in compensation payments, as no compensation was being paid prior to the rating decision at issue.  In this instance, there actually was a reduction in the compensation payments being made, as the RO originally assigned a 100 percent rating for prostate cancer in a separate March 2010 rating decision.  In other words, at the time of the March 2013 rating decision (final reduction) that reduced the Veteran's compensation rating from 100 to 60 percent, the Veteran was already in receipt of compensation.  Thus the procedural requirements of 38 C.F.R. § 3.105(e) are still applicable in the instant case and must be addressed.

In considering 38 C.F.R. § 3.105(e), the Board finds that the RO satisfied the due process notification requirements.  After the proposed rating reduction from 100 to 60 percent in a July 2012 rating decision, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  The Veteran did not request a hearing or submit additional evidence.  Subsequently, the final rating action was issued in March 2013 and the 100 percent rating for residuals of prostate cancer with erectile dysfunction was reduced to 60 percent.  In both the July 2012 proposed reduction and the March 2013 final reduction rating decisions, the RO informed the Veteran that it was reducing the evaluation of the Veteran's prostate cancer disorder from 100 to 60 percent, effective June 1, 2013, based on the absence of active malignancy of the prostate cancer.  The effective date of the reduction, June 1, 2013, was effective on the last day of the month after expiration of the 60 day period from the date of the notice of the March 2013 final rating action, as set forth in the applicable VA regulation.  See 38 CF.R. § 3.105(e).  Thus, all procedural requirements were met pursuant to 38 C.F.R. § 3.105(e).

The Board notes that, in accordance with the provisions of Diagnostic Code 7528, the RO correctly provided the Veteran with a mandatory VA examination in February 2012, and the 100 percent rating was correctly continued for well over six months after the December 2009 cessation of radiation therapy for his prostate cancer.  The Veteran reported residuals of erectile dysfunction, fatigue, and voiding issues, but there was no evidence of active prostate cancer.  After considering the laws and regulations noted above along with the evidence of record, the Board concludes that the evidence does not reflect a basis for continuance of the 100 percent rating for prostate cancer under Diagnostic Code 7528 after June 2013.  38 C.F.R. § 4.7.  

As noted above, the February 2012 VA examiner concluded that the Veteran's prostate cancer was in remission.  In an August 2012 letter, the Veteran asserted that more time must pass before his cancer can be classified as in remission.  However, as a lay person he is not competent to provide an opinion that he currently has prostate cancer that continues or reoccurred.  Accordingly, his assertions are outweighed by the more probative opinion of the VA examiner.  The competent evidence does not otherwise show that there is continued surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure or that there has been reoccurrence or metastasis.  In light of this evidence, the initial 100 percent rating for prostate cancer was properly discontinued as of June 1, 2013.  See 38 C.F.R. § 4.115(b); Rossiello v. Principi, 3 Vet. App. 430 (1992).  To this extent, the claim is denied.

The Board must next determine whether the Veteran is entitled to an initial disability rating in excess of 40 percent for the period of November 1, 2007 to August 31, 2009 for his prostate cancer residuals under voiding dysfunction or renal dysfunction, whichever is most predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528.  The Board notes that the Veteran was not documented as experiencing renal dysfunction during this period.  The Veteran did not report renal dysfunction.  In this regard, the RO assigned the Veteran a 40 percent rating from November 1, 2007, six months following his prostatectomy, for voiding dysfunction.  Before this period began, the August 2007 letter from Dr. M. noted that the Veteran PSA levels were 0 and he had improved urine control symptoms.  The letter also specified that the Veteran used 1 to 2 pads a day.  In his November 2008 Notice of Disagreement, the Veteran stated that though he voided 10 to 12 times a day, he only changed his pad "a few times" due to cost.  In his VA Form 9, dated August 27, 2009 and received September 1, 2009, the Veteran specified that he changed absorbent material 2 to 4 times a day and had a prescription for absorbent material.  It is clear from the evidence and the Veteran's statements that the Veteran's voiding dysfunction required the changing of absorbent materials no more 2 to 4 times a day until August 31, 2009.

An evaluation in excess of 40 percent is not assignable for this period as there is no evidence of record establishing that the Veteran changed his absorbent materials more than four times daily.  Though the August 26, 2009 VA treatment record noted that the Veteran's PSA was 0.8 in December 2008, the record does not provide a determination that the Veteran's cancer had recurred until after the August 31, 2009 VA treatment record showing a PSA of 1.  The Board concludes that the criteria for an initial disability evaluation in excess of 40 percent for residuals of prostate cancer, from November 1, 2009 to August 31, 2009, have not been met.  In reaching this conclusion, the Board has considered the history of the disability at issue for the applicable time period as well as the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 2.21 (2014).

The Board will now consider whether the Veteran is entitled to an initial disability rating in excess of 60 percent since June 1, 2013.  At this time, the Veteran's voiding dysfunction continued to be the predominant condition.  The record does not indicate that the Veteran suffered from a renal dysfunction and the February 2012 VA examiner noted that the Veteran did not have any urinary tract or kidney infections.  The evidence from the February 2012 VA examination show that the Veteran's voiding dysfunction caused urine leakage and led him to change absorbent material more than 4 times a day.  These symptoms meet the criteria for a 60 percent rating under Diagnostic Code 7528.

The Board concludes that a rating greater than 60 percent is not warranted under Diagnostic Code 7528 as of June 1, 2013.  The Board has considered the arguments of the Veteran and his representative that his urinary frequency should be separately rated and that an 80 percent rating is warranted as the Veteran experiences weakness, limitation of exertion, and poor health as specified by the rating criteria based on renal dysfunction.  A 60 percent rating is the highest rating available for voiding dysfunction.  This code clearly states that the Veteran's disability rating for prostate cancer residuals should be rated on "voiding dysfunction or renal dysfunction and 38 C.F.R. § 4111b indicates that for issues of voiding dysfunction, "[r]ate particular condition as urine leakage, frequency, or obstructed voiding."  As such, the rating criteria do not permit a separate rating for renal dysfunction or urinary frequency.  See also 38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).

Nor would a separate rating for the Veteran's scars be applicable in this case.  The Board notes that during the pendency of this appeal, the regulations governing scar disabilities were amended.  Since the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  73 Fed. Ref. 54708 (September 23, 2008).

Diagnostic Code 7800 involves scars to the head, face or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). Diagnostic Codes 7801 (deep scars or scars causing limited motion and exceed 6 square inches (39 sq. cm.)), 7802 (superficial scars 144 square inches (929 sq. cm) or larger), 7803 (unstable scars), 7804 (superficial scars painful on examination), and 7805 (scars that cause limitation of motion) similarly do not apply here given the medical evidence indicated above.  Id., Diagnostic Codes 7801 to 7805 (2008).  In this case, the Veteran's associated scars are not painful, unstable, or sufficiently large enough to afford a separate rating.  The Board further notes that there is no documentation that the scars are deep or cause limitation of motion.  As such, the Veteran's scars are not shown to be of sufficient size or cause sufficient complaints or complications to qualify for a separate rating under Diagnostic Codes 7801 to 7805.

Finally, the Veteran is already separately service-connected for radiation proctitis with bowel impairment.  He has not appealed the effective date or evaluation assigned to that disability.
	
The Veteran also seeks a higher rating for erectile dysfunction, which has been assigned a noncompensable rating in the March 2013 rating decision.  This disorder is rated pursuant to Diagnostic Code 7522.  In this case, there is no evidence of penis deformity.  Special monthly compensation for loss of use of a creative organ has already been assigned.  Therefore, the Board finds that the Veteran is not entitled to a compensable rating under Diagnostic Code 7522.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating for his residuals of prostate cancer for both the periods of the appeal in question, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 136, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board has also considered the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's residuals of prostate cancer are exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the residuals of prostate cancer is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of voiding dysfunction are fully considered in the assignment of the 60 percent disability rating.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's residuals of prostate cancer under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App.  337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 40 percent for residuals of prostate cancer for the period of November 1, 2007 to August 31, 2009 is denied.

Entitlement to an initial disability rating in excess of 60 percent for residuals of prostate cancer as of June 1, 2013 is denied.

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


